DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on July 14th 2022 has been entered. Claims 1, 3, 4, 9 and 16 - 20 have been amended and claims 5 and 10 have been cancelled. Claims 1 – 4, 6 – 9 and 11 – 20  are currently pending.

Response to Arguments
35 U.S.C. §112
3.	Applicant's arguments, see Remarks pp. 9 -13, filed November 2, 2018, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered but they are persuasive in part and non-persuasive in part.
Applicant has amended the claims 1, 3, 9, 17, 18, 19 and 20 to overcome the statutory rejection 35 U.S.C. 112. Therefore the rejection is withdrawn.

35 U.S.C. §101
4.	Applicant has amended claim 21 (renumbered claim 19) to overcome statutory rejection of 35 U.S.C. 101. Therefore the statutory rejection is withdrawn.  
35 U.S.C. §102
5.	Applicant argues that the Przada reference does not teach a “stored batch factor” from which the subset of data ingestion jobs are grouped together.
	Examiner respectfully disagrees. Przada teaches a “consumption request” in paragraph [0179] from which out of the three levels of ingestion jobs “level 1, level 2 and level 3” only “level 1 to level 3” jobs are performed forming the required subset.
	Applicant, secondly argues that the Przada reference is only directed at the process of combining multiple sources of data into a single organization wide repository but does not disclose a method of coordinating the data ingestion and producing a workflow. 
	Examiner respectfully disagrees. Przada teaches on Page 21 “YARN coordinates data ingest from Apache Flume and other services that deliver raw data into an Enterprise Hadoop cluster.” Further paragraph [0398] teaches “BPM Processes provides
workflow process for supporting data remediation, reporting (e.g. business and data stewardship reports), and book of records data view and repair.” See various workflow production and processes in paragraphs [0053], [0066’, [0232], [0243], [0245], [0277],= and[0407].
	Applicant thirdly argues that Przada does not provide any disclosure respecting any manipulation of  the data after ingestion of the data. 
	Examiner respectfully disagrees. Przada teaches in paragraph [0249], “Interactive widgets can be used to manipulate and visualize data in real time.” IDP 2100 may use RStudio (also known as "R") for data analytics. R is a powerful programming language for
statistical computing, machine learning and graphics. Generally, there may be four options for building R to Hadoop integration: Such steps include
Paragraph [0251] Running Ron central server (pull data to the R server);
Paragraph [0252] Wrap R code on central server and submit to Hadoop server;
Paragraph [0253] Push down R functions to Hadoop through RHive; and
Paragraph [0254] Execute R inside Hadoop using MapReduce algorithms.
Further in paragraph [0367] teaches “Data manipulation code (which may be Spark, MapReduce, SQL, etc.) used to transform data may be either hand-coded or generated by a Hadoop-native tool such as Cambridge Semantics or Pentaho, depending on use case. For example, L2, L2.5 and L3 transformations can be implemented by generated code.”

Claim Rejection – 35 U.S.C. 102

6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.

	Claims 1 – 4, 6 – 9, 11- 13 and 16 - 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Przada et al. (United States Patent  Publication Number 20200026710 ),  hereinafter Przada .
	Regarding claim 1 Przada teaches   a computer-implemented method (methods [0110]) of coordinating data ingestion (data ingestion process [0171])  and workflow (workflow processes [0407]) comprising: obtaining, at a processor, (processor [0112]) a plurality of data ingestion jobs; (ELT jobs [0275]) see also consumptions workloads [0310] identifying, based on a stored batching factor, (consumption request  [0179]) such as “stored batching factor”   a subset  (minimal transformations [0175] where (data is transformed using only level 1 and level 3 in response to a consumption request where level 2 is bypassed creating a subset of only level 1 and level 3 out of the possible level 1, level 2 and level 3 [0179]) of the plurality of data ingestion jobs (ELT jobs [0275]) see also level 1, level 2 and level 3 [0179])  to be grouped together; (data is transformed from level 1 and level 3 [0179]) performing batch processing (batch process [0417]) of the subset  (data is transformed from level 1 and level 3 [0179]) of data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310]  together in a single shell action; (program code  [0412]) and initiating creation of a workflow schedule (the information delivery platform is configured to order the ingestion of raw data sequentially, for example, according to the time each respective source system transmits or indicates transmission of raw data, according to the time raw data from one or more source systems arrives at certain defined intermediary servers, or according to other differences in the raw data or data ingestion process of different raw data, batches of raw data [0171]) see also paragraph [0289] scheduler such as “workflow schedule”  based on the single shell action (program code  [0412]) comprising the subset of  data ingestion jobs ( with level 1 jobs data is processed to be rationalized based on source system feed [0178] and  level 3 jobs  include aggregation, derivation, filtering, and specific views for consumers [0148])
	Claims 18, 19 and 20 correspond to claim 1 and are rejected accordingly

	Regarding claim 2 Przada teaches the computer-implemented method of claim 1.
	Przada further teaches  wherein the plurality of data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310] comprises a plurality of Sqoop (Structured Query Language to Hadoop) jobs (consumption workloads are shifted to Hadoop  in which data from Netezza can be transferred to Hadoop using Sqoop [0309])

	Regarding claim 3 Przada teaches the computer-implemented method of claim 2.
	Przada further teaches  wherein the plurality of Sqoop jobs (consumption workloads are shifted to Hadoop  in which data from Netezza can be transferred to Hadoop using Sqoop [0309]) are associated with a plurality of same type data sources (variety of data sources [0132]) of the same type (Fig. 53, traditional sources [0084])

	Regarding claim 4 Przada teaches the computer-implemented method of claim 2.
	Przada further teaches  wherein the plurality of Sqoop jobs (consumption workloads are shifted to Hadoop  in which data from Netezza can be transferred to Hadoop using Sqoop [0309]) are associated with a plurality of data sources, (variety of
data sources [0132]) the plurality of data sources (variety of data sources [0132]) having at least a first data source type (Fig. 53, traditional sources [0084]) and a second data source type (Fig. 53, non-traditional sources [0084])

	
	Regarding claim 6 Przada teaches the computer-implemented method of claim 2.
	Przada further teaches  wherein the plurality of Sqoop jobs  (consumption workloads are shifted to Hadoop  in which data from Netezza can be transferred to Hadoop using Sqoop [0309]) are obtained based on property data (IDP Landing Zone (hosted on HDFS) [0205]) such as “property data” 

	Regarding claim 7 Przada teaches the computer-implemented method of claim 6.
	Przada further teaches  wherein the property data (IDP Landing Zone (hosted on HDFS) [0205]) such as “property data” is provided in a property file (ODBC driver or webHDFS [0333])

	Regarding claim 8 Przada teaches the computer-implemented method of claim 6.
	Przada further teaches  wherein the stored batching factor (constraint [0115] such as “stored batching factor” as seen in network bandwidth” [0115], throughput requirements [0293]   is provided in the property data (IDP Landing Zone (hosted on HDFS) [0205]) such as “property data”

	Regarding claim 9 Przada teaches the computer-implemented method of claim 8.
	Przada further teaches  wherein the stored batching factor (consumption request  [0179]) such as “stored batching factor”   is obtained or determined based on one or more of: available resources; (compute power available in the "main" Hadoop cluster [0387]) available bandwidth; (throughput requirements [0293]) or another constraint (CPU power available [0194])    on the source (source systems [0275])

	Regarding claim 11 Przada teaches the computer-implemented method of claim 1.
	Przada further teaches  wherein obtaining (processing [0275]) such as “obtaining” the plurality of data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310] comprises generating code (a "Lift and Shift" approach for migrating from Netezza to Hadoop may use automated SQL-script conversion tools to convert ELT scripts from Netezza-SQL to Hadoop-specific SQL syntax (HiveQL, etc.), and uses standard Hadoop components (Oozie, Hive, etc.) to provide the "ecosystem" within which the ELT jobs are run [0276]) associated with the data ingestion jobs, (ELT jobs [0275]) see also consumptions workloads [0310] wherein the generated code (ELT scripts  [0275]) enables obtaining (processing [0275]) such as “obtaining” and running (executing [0414]) such as “running” the data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310]

	Regarding claim 12 Przada teaches the computer-implemented method of claim 1.
	Przada further teaches  wherein obtaining (processing [0275]) such as “obtaining” the plurality of data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310] comprises generating data ingestion job code (a "Lift and Shift" approach for migrating from Netezza to Hadoop may use automated SQL-script conversion tools to convert ELT scripts from Netezza-SQL to Hadoop-specific SQL syntax (HiveQL, etc.), and uses standard Hadoop components (Oozie, Hive, etc.) to provide the "ecosystem" within which the ELT jobs are run [0276]) that comprises the data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310]

	Regarding claim 13 Przada teaches the computer-implemented method of claim 1,
	Przada further teaches  wherein performing batch processing (batch process [0417]) of the subset  (File Ingestion 1. Batch File  “Upload” to HDFS [0347], 2. Batch File Loading via SQL-based ELT [0348] and 3. Batch File Loading via Hadoop APIs (Spark etc.) [0349]) of data ingestion jobs (ELT jobs [0275]) together in the single shell action (generate the schema for ingestion [0342])comprises ingesting a plurality of source tables (ability to pull in data from ad hoc (non-IDP) data sources as well as IDP [0243]) in a single workflow (BPM workflow [0243])

	Regarding claim 16 Przada teaches the computer-implemented method of claim 1.
	Przada further teaches  wherein initiating creation of the workflow schedule (the information delivery platform is configured to order the ingestion of raw data sequentially, for example, according to the time each respective source system transmits or indicates transmission of raw data, according to the time raw data from one or more source systems arrives at certain defined intermediary servers, or according to other differences in the raw data or data ingestion process of different raw data, batches of raw data [0171]) see also paragraph [0289] scheduler such as “workflow schedule”  comprises creating the workflow (workflow [0277]) based on the single shell action (program code  [0412]) comprising the batched data ingestion jobs ( with level 1 jobs data is processed to be rationalized based on source system feed [0178] and  level 3 jobs  include aggregation, derivation, filtering, and specific views for consumers [0148])

	
	Regarding claim 17 Przada teaches the computer-implemented method of claim 2.
	Przada further teaches  wherein initiating creation of the workflow schedule (the information delivery platform is configured to order the ingestion of raw data sequentially, for example, according to the time each respective source system transmits or indicates transmission of raw data, according to the time raw data from one or more source systems arrives at certain defined intermediary servers, or according to other differences in the raw data or data ingestion process of different raw data, batches of raw data [0171]) see also paragraph [0289] scheduler such as “workflow schedule”  comprises creating an Oozie workflow (Oozie workflow (used to orchestrate Hadoop based jobs)) [0277]) based on the single shell action (generate the schema for ingestion [0342]) comprising the batched Sqoop jobs  (the use of Apache Oozie to schedule Apache Hadoop jobs wherein the Oozie combines multiple jobs sequentially into one logical unit of work [0385])


Claim Rejections – 35 U.S.C. §103

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims  14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Przada et al. (United States Patent  Publication Number 20200026710 ),  hereinafter Przada, in view of Zhang et al., (United States Patent Publication Number 20200379960) hereinafter Zhang.
	Regarding claim 14 Przada teaches  the computer-implemented method of claim 1.
	Przada further teaches  wherein performing batch processing (batch process [0417]) of the subset (File Ingestion 1. Batch File  “Upload” to HDFS [0347], 2. Batch File Loading via SQL-based ELT [0348] and 3. Batch File Loading via Hadoop APIs (Spark etc.) [0349]) of data ingestion jobs (ELT jobs [0275]) together in the single shell action (generate the schema for ingestion [0342]) 
	Przada does not fully disclose comprises capturing a schema for an ingestion source table such that the workflow is unaffected by source table schema changes.
Zhang teaches comprises capturing a schema (Fig. 4, (410) generating a schema object [0056]) for an ingestion source table (JavaScript Object Notation (JSON) file [0058]) such as “ingestion source table” such that the workflow (workflow process [0056]) is unaffected by source table schema changes (schema objects includes content behavior data associated with a plurality of content. In one or more embodiments, the
schema object is associated with a workflow to be implemented in connection with an existing application developed independent from the schema system [0058])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Przada to incorporate the teachings of Zhang whereby capturing a schema for an ingestion source table such that the workflow is unaffected by source table schema changes. By deploying parsers to individual processing engines capable of interpreting instructions on the schema
system, the systems described herein significantly enhance scaling capabilities of the content ingestion system with respect to attributes of different data types. Zhang [0012].

	Regarding claim 15 Przada teaches the computer-implemented method of claim 1.
	Przada further teaches  wherein performing batch processing (batch process [0417]) of the subset (File Ingestion 1. Batch File  “Upload” to HDFS [0347], 2. Batch File Loading via SQL-based ELT [0348] and 3. Batch File Loading via Hadoop APIs (Spark etc.) [0349]) of data ingestion jobs (ELT jobs [0275]) together in the single shell action (generate the schema for ingestion [0342]) 
	Przada does not fully disclose comprises capturing a schema for a table each time on ingestion and updating the schema in the workflow each time the workflow is running
	Zhang teaches comprises capturing a schema (Fig. 4, (410) generating a schema object [0056]) for a table (JavaScript Object Notation (JSON) file [0058]) such as “table” each time on ingestion (ingestion lifecyle [0036])  and updating the schema (a developer may update the behavior data for a corresponding schema object for a content type to modify how data is processed, transformed, or otherwise consumed at any stage of the ingestion lifecycle by providing instructions to the schema system 108 that can be parsed or otherwise interpreted using the parsers 208-212 deployed on the corresponding processing engines [0036]) in the workflow (content ingestion workflow [0031]) each time the workflow is running (The workflow engine 114 may similarly include one or more parsers ( e.g., a parser for each of a plurality of workflow processors) to similarly interpret workflow behavior information to perform various actions as well as invoke processing services 118 in order to process or otherwise ingest different data types. [0025])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Przada to incorporate the teachings of Zhang comprises capturing a schema for a table each time on ingestion and updating the schema in the workflow each time the workflow is running. By doing so the schema object may also include workflow behavior data indicating one or more services for processing the schema object Zhang [0010]

Conclusion

10. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

11. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166